Citation Nr: 9922561	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-02 333	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for service-connected 
psychiatric disorder, currently rated 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the RO.  



REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

The last VA examination was conducted in June 1994.  
Subsequently, the veteran submitted several medical records 
indicating hospitalization and treatment for his service-
connected psychiatric disorder.  The veteran should be 
scheduled for another examination.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for the 
service-connected psychiatric disorder 
since March 1998.  After securing the 
necessary release, the RO should obtain 
copies of all records from the identified 
treatment sources and associate them with 
the claims folder.  Copies of all VA 
treatment also should be obtained for 
review in connection with the veteran's 
claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated testing should be done in this 
regard.  Detailed clinical findings 
should be recorded by the examiner in 
connection with the evaluation.  The 
examiner should enter a full multiaxial 
diagnosis, to include a Global Assessment 
of Functioning score on Axis V.  The 
examiner should comment of the degree of 
industrial impairment attributable to the 
service-connected psychiatric disability.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  












